t c memo united_states tax_court myron barlow and arlene barlow petitioners v commissioner of internal revenue respondent docket nos filed date neal nusholtz for petitioners alexandra e nicholaides for respondent memorandum findings_of_fact and opinion dawson judge these consolidated cases were assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a of the internal_revenue_code in - - effect at the time of assignment and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge in so-called affected items notices of deficiency respondent determined additions to tax to petitioners’ federal income taxes for the years and in the amounts as shown below additions to tax sec sec sec_6653 a a year dollar_figure t dollar_figure t t percent of the interest payable with respect to the portion of the underpayment which is attributable to negligence or intentional disregard of rules or regulations the underpayments for the years in issue were determined and assessed pursuant to a partnership- level proceeding see secs in the present cases respondent determined that the entire underpayment for each of the years in issue is attributable to negligence or intentional disregard of rules or regulations ' unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by petitioners ’ the issues remaining for decision are as follows whether petitioners are liable for additions to tax under sec_6653 and for negligence or intentional disregard of rules or regulations we hold that they are whether assessment of additional interest under sec_6621 without prior opportunity to contest such assessment violates the due process clause of the fifth_amendment we hold that it does not petitioners do not contest that the sentinel eps recyclers that are involved in these cases were overvalued see gottsegen v commissioner tcmemo_1997_314 see also ulanoff v commissioner tcmemo_1999_170 petitioners therefore concede that they are liable for the addition_to_tax for valuation_overstatement under sec_6659 for further petitioners do not contest other than on constitutional grounds that they are liable for additional interest under sec_6621 with respect to the underpayment for see sec_6621 a v ulanoff v commissioner supra finally it would appear that petitioners have abandoned their contention regarding the statute_of_limitations the so- called davenport issue in view of the recent affirmance of this court’s opinion on that issue by the court_of_appeals for the kleventh circuit see 220_f3d_1255 cir affg tcmemo_1998_347 see also 86_fsupp2d_690 b d mich 68_fsupp2d_1333 n d ga kohn v commissioner tcmemo_1999_ however if we are mistaken in this regard then we refer the parties to paragraph of the stipulation of facts and we decide the davenport issue in respondent’s favor based on the foregoing precedent q4e- findings_of_fact some of the facts have been stipulated and they are so found the stipulated facts and attached exhibits are incorporated herein by this reference petitioners resided in grosse pointe farms michigan at the time that each of their petitions was filed with the court a the dickinson transactions these cases are part of the plastics recycling group of cases in particular the additions to tax arise from the disallowance of losses investment credits and energy credits claimed by petitioners with respect to a partnership known as dickinson recycling associates dickinson or the partnership for a detailed discussion of the transactions involved in the plastics recycling group of cases see provizer v commissioner tcmemo_1992_177 affd per curiam without published opinion 996_f2d_1216 6th cir the underlying transactions involving the sentinel recycling machines recyclers in petitioners’ cases are substantially identical to the transactions in provizer v commissioner supra and with the exception of certain facts that we regard as having minimal at trial we deferred ruling on certain evidentiary objections made by counsel for both parties our findings reflect our action sustaining petitioners’ relevancy objection to questions regarding fillmore land development and overruling respondent’s relevancy objection to matters described in sec k of our findings_of_fact infra - - significance petitioners have stipulated substantially the same facts concerning the underlying transactions that were described in provizer v commissioner supra in a 4-step series of simultaneous transactions closely resembling those described in provizer and stipulated by the parties herein packaging industries of hyannis massachusetts pi manufactured and sold’ four sentinel eps recyclers to eci corp eci for dollar_figure each eci simultaneously resold the recyclers to f g corp f g for dollar_figure each f g simultaneously leased the recyclers to dickinson finally dickinson simultaneously entered in a joint_venture with pi and resin recyclers inc rri to exploit the recyclers and place them with end-users under this latter arrangement pi was required to pay dickinson a monthly joint_venture fee for convenience we refer to the series of transactions terms such as sale and lease as well as their derivatives are used for convenience only and do not imply that the particular transaction was a sale or lease for federal tax purposes similarly terms such as joint_venture and agreement are also used for convenience only and do not imply that the particular arrangement was a joint_venture or an agreement for federal tax purposes eps stands for expanded polystyrene provizer v commissioner tcmemo_1992_177 involved sentinel expanded polyethylene epe recyclers however the eps recycler partnerships and the epe recycler partnerships are essentially identical see davenport recycling associates v commissioner tcmemo_1998_347 affd 220_f3d_1255 cir see also gottsegen v commissioner tcmemo_1997_314 involving both the epe and eps recyclers ulanoff v commissioner tcmemo_1999_170 same -- - between and among pi eci f g dickinson and rri as the dickinson transactions the sales of the sentinel eps recyclers from pi to eci were financed using 12-year nonrecourse notes the sales of the recyclers from eci to f g were financed using 12-year partial recourse notes however the recourse portion of the notes was payable only after the first percent of the notes the nonrecourse portion was paid no arm’s-length negotiations for the price of the recyclers took place between or among pi eci and f g at the closing of the dickinson transaction pi eci f g dickinson and rri entered into arrangements whereby pi would pay a monthly joint_venture fee to dickinson in the same amount that dickinson would pay as monthly rent to f g in the same amount that f g would pay monthly on its note to eci in the same amount that eci would pay monthly on its note to pi further in connection with the closing of the dickinson transaction pi eci f g dickinson and rri entered into offset agreements so that the foregoing payments were bookkeeping entries only and were never in fact paid also in connection with the closing of the dickinson transaction pi eci f g dickinson and rri also entered into cross-indemnification agreements b individuals involved richard roberts roberts was a businessman and the general_partner in a number of limited_partnerships that leased sentinel epe recyclers roberts was also a 9-percent shareholder in f g the corporation that leased the recyclers to dickinson in the dickinson transactions raymond grant grant was an investment banker attorney and accountant grant was also the president and sole owner of eci the corporation that sold the recyclers to f g in the dickinson transactions from through roberts and grant were in the business of promoting tax-sheltered investments roberts and grant also served as general partners in other investments before the dickinson transactions roberts and grant were clients of the accounting firm h w freedman co freedman co harris w freedman freedman a certified_public_accountant and the named partner in freedman co was the president chairman of the board and percent owner of f g freedman was experienced with leveraged leasing and he owned percent of a sentinel epe recycler freedman co prepared the tax returns for eci f g and clearwater group the partnership that was involved in provizer v commissioner supra although freedman co did not prepare the initial financial projections included in the dickinson --- - private_placement offering memorandum freedman co reviewed those financial projections and made suggestions as to format and substance freedman co also provided tax services to john d bambara bambara bambara was the president and sole owner of first massachusetts equipment corp fmec corp another entity that was involved in provizer v commissioner tcmemo_1992_177 bambara was also the president of pi and a member of its board_of directors and with his wife and daughter owned percent of the stock of pi the corporation that sold the recyclers to eci in the dickinson transactions elliot i miller miller a practicing attorney who was experienced in tax matters was the corporate counsel to pi miller represented grant personally and grant’s clients who invested in programs that grant promoted miller met grant in the 1970's when grant was involved in marketing a coal mine miller was also a 1-percent_owner of f g john y taggert taggert was a well-known tax attorney the head of the tax department of the new york law firm of windells marx davis ives and an adjunct professor of tax law at the new york university law school taggert had been acquainted with miller for many years before miller recommended that roberts employ taggert and his firm as counsel to the general_partner in the initial plastics recycling partnership taggert --- - and other members of his firm prepared the offering memorandum tax opinion and other legal documents for dickinson taggert owned a 66-percent interest in a second-tier plastics recycling partnership robert gottsegen gottsegen was a businessman active in the plastics industry and a long-time business_associate of bambara gottsegen was the sole owner of rri the corporation that was involved in the joint_venture in the dickinson transactions and a 1-percent_owner of f g gottsegen was the owner of several sentinel recyclers and also the petitioner in gottsegen v commissioner tcmemo_1997_314 samuel l winer sam winer or winer was dickinson’s general_partner and tax_matters_partner winer purportedly paid dollar_figure for a 1l-percent interest in all items of income gain deduction loss and credit of the partnership for his services winer received dollar_figure from the proceeds of the private_placement offering c the private offering memorandum by a private_placement offering memorandum dated date the offering memorandum subscriptions for limited_partnership units in dickinson were offered by the partnership’s promoter to potential limited partners at dollar_figure per partnership unit pursuant to the offering memorandum the limited partners would own percent of dickinson and the general_partner winer - lo - would own the remaining percent pursuant to the offering memorandum each limited_partner was required to have a net_worth including residence and personal_property in excess of dollar_figure million or net_income in excess of dollar_figure for each investment_unit the offering memorandum stated that dickinson would pay fees of purchaser representatives and selling commissions from the proceeds of the offering in an amount equal to percent of the aggregate price of the units the offering memorandum also stated that dickinson could pay professional fees to fred gordon esq special counsel to the general_partner in an amount equal to percent of the aggregate price of the units gordon provided legal services to the partnership for which he was compensated the face of the offering memorandum warned in bold capital letters that this offering involves a high degree of risk the offering memorandum also warned that an investment in the partnership involves a high degree of business and tax risks and should therefore be considered only by persons who have a substantial net_worth and substantial present and anticipated income and who can afford to lose all of their cash investment and all or a portion of their anticipated tax benefits the offering memorandum went on to enumerate significant business and tax risks associated with an investment in dickinson among those risks the offering memorandum stated there was a substantial likelihood of audit by the internal_revenue_service and the purchase_price paid_by f g to eci might be challenged as being in excess of the fair_market_value the partnership had no prior operating history the general_partner had no prior experience in marketing recycling or similar equipment the limited partners would have no control_over the conduct of the partnership’s business there were no assurances that market prices for virgin resin would remain at their current costs per pound or that the recycled pellets would be as marketable as virgin pellets and certain potential conflicts of interest existed the offering memorandum informed investors that the dickinson transactions would be executed simultaneously the offering memorandum prominently touted the anticipated tax benefits for the initial year of investment for an investor in the partnership in this regard the offering memorandum stated in part as follows the principal tax benefits expected from an investment in the partnership are to be derived from the limited partner’s share of investment and energy tax_credits and tax deductions expected to be generated by the partnership in the tax benefits on a per unit basis are as follows projected regular investment projected tax payment and energy tax_credits deductions dollar_figure dollar_figure dollar_figure the limited partners are not liable for any additional payment beyond their cash investment for their units nor are they subject_to any further assessment the offering memorandum also included a tax opinion prepared by the law firm of boylan evans concerning the tax issues involved in the plastics recycling program william a boylan and john d evans were formerly partners at windells marx davis ives before leaving in and forming their own law firm also included in the offering memorandum were the reports of two evaluators samuel z burstein burstein and stanley ulanoff ulanoff burstein was a professor of mathematics at new york university burstein’s report concluded that the sentinel eps recyclers were capable of continuous recycling the report also concluded that the recycling system would yield a material having commercial value at the time ulanoff prepared his report he was a professor of marketing at baruch college and also the author of numerous books on technical and marketing subjects ulanoff’s report concluded that the price paid_by f g for the sentinel eps recyclers the rent paid_by dickinson and the joint_venture profits were all fair and reasonable burstein owned a 82-percent interest in another plastics recycling partnership that leased sentinel eps recyclers ulanoff owned interests in other plastics recycling partnerships that leased both sentinel eps and epe recyclers the offering memorandum represented that sentinel eps recyclers were unique machines however they were not several machines capable of densifying low density materials were already on the market in other plastics machines available at that time ranged in price from dollar_figure to dollar_figure including the foremost densilator the nelmor weiss densification system regenolux the buss-condux plastcompactor and the cumberland granulator see provizer v commissioner tcmemo_1992_177 and the discussion regarding expert reports infra moreover the recyclers were incapable of recycling expanded polystyrene by themselves and had to be used in connection with extruders and pelletizers d bkxpert reports at trial petitioners did not offer expert testimony regarding the value of the recyclers rather petitioners stipulated to the expert reports prepared by respondent’s experts steven grossman grossman and richard s lindstrom lindstrom grossman and lindstrom testified in provizer v commissioner supra and a number of other plastics recycling cases grossman grossman is a professor in the plastics engineering ulanoff was also the petitioner in ulanoff v commissioner tcmemo_1999_170 department at the university of massachusetts at lowell he has a bachelor of science degree in chemistry from the university of connecticut and a doctorate degree in polymer science and engineering from the university of massachusetts he also has more than years of experience in the plastics industry including more than years of experience as a research_and_development scientist at the upjohn co in its polymer research group grossman is also a partner in the law firm of hayes soloway hennessey grossman hage p c the firm practices in the area of intellectual_property including patents trademarks copyrights and trade secret protection grossman's report concerning the value of the sentinel eps recyclers discusses the limited market for the recycled plastic material grossman concluded that these recyclers were unlikely to be successful products because of the absence of any new technology the absence of a continuous source of suitable scrap and the absence of any established market grossman suggested that a reasonable comparison of the products available in the polystyrene industry in with the sentinel eps recyclers reveals that the recyclers had very little commercial value and were similar to comparable products available on the market in component form for these reasons grossman opined that the sentinel eps recyclers did not justify the one-of-a-kind price tag that they carried specifically grossman reported that there were several machines on the market as early as that were functionally equivalent to and significantly less expensive than the sentinel eps recyclers these machines included the japan repro recycler available in for dollar_figure the buss--condux plastcompactor available before for dollar_figure foremost machine builders' densilator available from for dollar_figure and the midland ross extruder available in and for dollar_figure grossman observed that all of these machines were widely available grossman examined both the sentinel eps recycler and a japan repro recycler and found that the construction of the two machines was nearly identical further grossman concluded that the recycled polystyrene produced by both machines would also be nearly identical in grossman's opinion neither the japan repro recycler nor the sentinel eps recycler represented a serious effort at recycling because the end-product from both machines was not completely devolatized and required further processing it was also grossman's opinion that an individual who seriously wanted to recycle would not purchase either of these machines grossman's opinion regarding the sentinel eps recycler was based on his personal examination of a sentinel eps recycler as -- - well as the descriptions of such recyclers as set forth in the writings of other professionals grossman did not however observe the sentinel eps recycler in actual operation finally grossman reported on the relationship between the plastics industry and the petrochemical industry grossman noted that although the development of the petrochemical industry is a contributing factor in the growth of the plastics industry the two industries have a remarkable degree of independence grossman observed that the oil crisis in triggered dire predictions about the future of plastics that had not been fulfilled in grossman stated that the cost of a plastic product depends in large part on technology and the price of alternative materials grossman's studies concluded that a percent increase in oil prices results in a to percent increase in the cost of plastic grossman did not specifically value the sentinel eps recycler however as previously stated grossman concluded that existing technology was available that provided equivalent capability of recycling polystyrene specifically regarding the sentinel eps recycler grossman also concluded that recycling_equipment that achieved the same result as the sentinel eps recycler sold for about dollar_figure during the relevant period lindstrom lindstrom graduated from the massachusetts institute of technology with a bachelor's degree in chemical engineering from until lindstrom worked for arthur d little inc in the areas of process and product evaluation and improvement and new product development with special emphasis on plastics elastomers and fibers at the time of trial lindstrom continued to pursue these areas as a consultant in his report lindstrom determined that several different types of equipment capable of recycling expanded polystyrene were available and priced between dollar_figure and dollar_figure in with respect to the sentinel eps recycler in lindstrom stated several machines were available that could reprocess eps into higher quality more useful higher value product and these machines or processing systems cost dollar_figure to dollar_figure lindstrom examined the buss-condux plastcompactor and the regenolux lindstrom found that these machines were functionally equivalent to the sentinel eps recycler and were available in the years and at the prices reported by grossman detailed supra lindstrom also reported that various equipment companies such as the cumberland engineering division of john brown plastics machinery were willing to provide customized recycling programs to companies at a minimum cost of dollar_figure lindstrom found that the sentinel eps recycler could process between and pounds of plastic per hour lindstrom observed a sentinel eps recycler in operation and -- - was allowed to inspect the machine closely lindstrom estimated the manufacturing cost of the sentinel eps recycler to be approximately dollar_figure and the market_value of the machine to be approximately dollar_figure bk fair_market_value of the recyclers at all relevant times the fair_market_value of the sentinel eps recyclers did not exceed dollar_figure per machine f petitioners and their introduction to dickinson petitioner myron barlow petitioner is a highly educated individual petitioner received a bachelor’s degree from john hopkins university in baltimore maryland and a medical degree from the university of michigan school of medicine in ann arbor michigan he then completed a 3-year residency program in dermatology at wayne state university in detroit michigan thereafter he began the private practice of medicine as a board- certified dermatologist he practiced his profession during the years in issue and until he retired in petitioner is also a financially successful individual during the years in issue petitioner received compensation from his professional_corporation gross pointe dermatology associates as follows year compensation dollar_figure big_number big_number big_number during the years in issue petitioner arlene barlow was not generally employed outside the home she did receive some minimal compensation in and working for petitioner’s professional_corporation petitioner is also a sophisticated investor prior to purchasing a partnership_interest in dickinson petitioner’s investment portfolio included a variety of interests for example petitioner owned stock in a closely_held_corporation dott manufacturing co that formed plastic products for the automobile industry ’ petitioner also owned partnership interests in wilmington associates a land type of investment in north carolina land co an investment in an office building in michigan and stonebridge manor properties a partnership whose business is not described in the record petitioner also owned an interest in greater mary an operating coal mine in pennsylvania in addition petitioner owned stocks and bonds including municipal_bonds as well as a communications system that he rented to a medical clinic ’ on their income_tax return for petitioners reported gain from the sale of stock in dott in the amount of dollar_figure based on a gross_sales price of dollar_figure and cost or other basis plus expense of sale in the amount of dollar_figure - - in date at or about the time he invested in dickinson petitioner also invested dollar_figure in a business known as real_estate financial corp petitioner was introduced to dickinson in date by herbert krickstein krickstein a friend and medical colleague and fred gordon gordon an attorney while on a golf vacation in florida at the time gordon was krickstein’s attorney gordon was also actively engaged in selling interests in partnerships such as dickinson and was the fred gordon esq who was identified in the dickinson offering memorandum as special counsel to the general_partner gordon never represented that he had any specialized knowledge about plastics recycling after his return from florida petitioner received a letter from gordon dated date enclosing a copy of the offering memorandum petitioner browsed through portions of the offering memorandum but he did not read it rather he consulted with philip nusholtz nusholtz an attorney with whom he had a long-standing professional relationship and whose judgment he respected and whose advice he valued nusholtz also did not read the offering memorandum however he advised petitioner not to invest in any promotion marketed by gordon but philip nusholtz was the father of petitioners’ counsel neal nusholtz --- - instead to focus on more conservative investments petitioner then took the offering memorandum to his accountant and return preparer gerald kabeck kabeck a c p a who read it and thought that the investment was reasonable at the time kabeck had no specialized knowledge or experience in plastics materials or plastics recycling and no specialized knowledge in valuing plastics recycling machines such as the sentinel eps recycler petitioner did not pay kabeck for his advice in date petitioner signed a subscription agreement and purchased one limited_partnership unit a percent interest in dickinson for dollar_figure in signing the subscription agreement petitioner assumed that the purchaser representative was gordon petitioner did not before signing the subscription agreement and investing in dickinson make any independent investigation of the fair_market_value of the sentinel eps recycler nor did he seek the advice of any expert in the plastics industry petitioner was influenced to sign the subscription agreement because he assumed that krickstein and other medical colleagues were investing in dickinson however petitioner did not have any specific conversations with his colleagues about either dickinson or plastics recycling before making the investment petitioner did not think that his medical -- - colleagues had any specialized knowledge in plastics recycling or in plastics recycling machines such as the sentinel eps recycler ’ at the time that he signed the subscription agreement and invested in dickinson petitioner did not have any education or work experience in either plastics materials or plastics recycling nor did petitioner have any specialized knowledge about either the plastics industry in general or the eps recycler in particular in contrast at the time that he signed the subscription agreement petitioner knew that his investment in dickinson offered immediate tax benefits in excess of his dollar_figure investment petitioner had not previously made any investment that offered immediate tax benefits in excess of his investment petitioner was influenced to invest in dickinson by the tax benefits described in the offering memorandum g ultimate finding regarding petitioner’s motivation petitioner invested in dickinson principally because the investment offered immediate tax benefits in excess of his investment h petitioners’ tax returns the tax benefits claimed by petitioners on their federal there is nothing in the record to suggest that petitioner’s medical colleagues had any specialized knowledge - - income_tax return for the initial year of investment in dickinson exceeded their dollar_figure investment in the partnership thus on their return petitioners claimed a regular_investment_credit and an energy_investment_credit in the aggregate amount of dollar_figure in respect of the recyclers petitioners also claimed a loss in the amount of dollar_figure for their distributive_share of the partnership’s reported loss for the investment credits and the partnership loss served to reduce petitioners’ liability for federal_income_tax as reported on their return by dollar_figure petitioners also claimed losses on their federal_income_tax returns for through for their distributive_share of dickinson’s reported losses for those years as follows year loss claimed dollar_figure big_number petitioner never made a profit in any year from his investment in dickinson it the partnership-level proceeding dickinson was a so-called tefra partnership subject_to the unified partnership audit and litigation procedures set forth in sec_6221 through see tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 on date respondent mailed a notice of final_partnership_administrative_adjustment fpaa to sam winer - the tax_matters_partner of the dickinson partnership for each of the taxable years through a copy of each fpaa was also mailed to petitioners the fpaa’ss advised petitioners of adjustments that respondent proposed to make to the partnership returns forms filed by dickinson specifically the fpaa’s disallowed all deductions and credits claimed by dickinson in connection with its plastics recycling activities for through bach of the fpaa’ss also advised petitioners that they could agree to the adjustments or if they did not agree how review could be obtained by the tax_matters_partner or by notice partners such as petitioner in this court each of the fpaa’s also included a page entitled for information purposes only which provided as follows it has been determined that the partnership has improperly taken deductions or credits based on the overvaluation of assets and based on positions taken for which substantial_authority was lacking it has also been determined that the transactions were entered into for tax motivated reasons and adjustments to the partnership items were due to negligence or intentional_disregard_of_rules_and_regulations penalties based on the above transactions including but not limited to sec_6659 sec_6661 sec_6621 and sec_6653 are applicable at the individual partner level and will be raised in separate proceedings at the partner level following the present partnership proceedings a court will not have jurisdiction to consider these partner penalties raised in a petition with respect to this notice of final_partnership_administrative_adjustment fpaa pursuant to internal_revenue_code sec_6226 and sec_6231 thus - - you should not raise any penalty issues should you decide to petition the tax_court with respect to this fpaa on date a case was commenced in this court at docket no and captioned dickinson recycling associates sam winer tax_matters_partner petitioner v commissioner of internal revenue respondent subsequently on date the court entered decision in the dickinson case pursuant to the commissioner’s motion for entry of decision under rule b the court’s decision which reflected the full concession by dickinson of all items of income loss and the underlying valuation for the recyclers for through completely sustained the commissioner’s fpaa determinations for those years j payment of additional interest by petitioners in date after the court’s decision in the partnership action at docket no became final respondent mailed a letter to petitioners advising them that their amended_return related to dickinson for the taxable_year had been accepted as filed’ and that the provisions of ‘0 all of the limited partners of dickinson who had an interest in the outcome of the partnership proceeding were treated as parties to the proceeding see sec_6226 and d see also title xxiv tax_court rules_of_practice and procedure regarding partnership actions ‘ in date petitioners amended their income_tax returns for through copies of those returns are not continued - - sec_6621 regarding additional interest would apply to that taxable_year the letter went on to state as follows sec_6621 irc since the underpayment_of_tax is attributable to a tax_motivated_transaction the interest to be applied to any underpayment after i sec_120 of the adjusted rate of interest established under sec_6621 the amount of the underpayment attributable to the tax_motivated_transactions is dollar_figure thereafter by notice dated date respondent billed petitioners for additional interest under sec_6621 c for the taxable_year in the amount of dollar_figure petitioners protested the assessment of additional interest without having prior opportunity to contest the assessment nevertheless they paid the dollar_figure amount on date k collateral litigation in date a few months after petitioners amended their income_tax returns for through petitioner and several of his medical colleagues commenced a civil_action for damages against gordon as well as boylan evans the law firm that authored the tax opinion in the offering memorandum ’ in respect of dickinson and two other plastics recycling partnerships this action was settled by the parties thereto i continued part of the record apparently petitioners foresaw an adverse outcome of a likely tefra partnership action and amended their returns in order to satisfy anticipated underpayments of tax attributable to the dickinson investment see supra sec c - - prior to trial neither the date on which the action was settled nor the amount for which it was settled is disclosed in the record before us opinion we have decided many plastics recycling cases most of these cases have presented issues regarding additions to tax for negligence and valuation_overstatement see eg carroll v commissioner tcmemo_2000_184 ulanoff v commissioner tcmemo_1999_170 gottsegen v commissioner tcmemo_1997_314 greene v commissioner tcmemo_1997_296 kaliban v commissioner tcmemo_1997_271 sann v commissioner tcmemo_1997_259 ndollar_figure and cases cited therein affd 205_f3d_54 2d cir we found the taxpayers liable for the addition_to_tax for valuation_overstatement in all of those cases and liable for the additions to tax for negligence in nearly all of those cases i sec_6653 and negligence respondent determined that petitioners are liable for additions to tax under sec_6653 and with respect to the underpayment attributable to petitioners’ investment in dickinson petitioners have the burden_of_proof to show that they are not liable for the additions to tax see addington v commissioner supra 39_f3d_402 2d cir affg tcmemo_1993_480 79_tc_846 bixby v commissioner t c tj757 see rule a 503_us_79 290_us_111 sec_6653 and imposes additions to tax if any part of the underpayment_of_tax is due to negligence or intentional disregard of rules or regulations negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would exercise under the circumstances see 85_tc_934 the pertinent question is whether a particular taxpayer's actions are reasonable in light of the taxpayer's experience the nature of the investment and the taxpayer's actions in connection with the transactions see 60_tc_728 in this regard the determination of negligence is highly factual when considering the negligence addition we evaluate the particular facts of each case judging the relative sophistication of the taxpayers as well as the manner in which the taxpayers approached their investment turner v commissioner tcmemo_1995_363 under some circumstances a taxpayer may avoid liability for cf sec_7491 effective for court proceedings arising in connection with examinations commencing after date in the present cases the examination of petitioners’ income_tax returns for through commenced well before date - negligence if reasonable reliance on a competent professional adviser is shown see 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered see freytag v commissioner supra for reliance on professional advice to excuse a taxpayer from negligence the taxpayer must show that the professional had the requisite expertise as well as knowledge of the pertinent facts to provide informed advice on the subject matter see 43_f3d_788 2d cir affg tcmemo_1993_621 goldman v commissioner supra freytag v commissioner supra petitioner contends that he reasonably relied on the advice of gordon however gordon never represented that he had any specialized knowledge about plastics recycling morever the record indicates that gordon received a 10-percent commission in connection with promoting the dickinson investment and also provided legal services for which he was compensated reliance on representations by insiders or promoters has been held to be an inadegquate defense to negligence see goldman v commissioner supra 94_tc_637 affd without published opinion 956_f2d_274 9th -- - cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir advice from such individuals is better classified as sales promotion vojticek v commissioner tcmemo_1995_444 pleas of reliance have also been rejected when neither the taxpayer nor the advisers purportedly relied on by the taxpayer knew anything about the nontax business aspects of the contemplated venture see freytag v commissioner supra 85_tc_557 thus petitioner’s professed reliance on gordon’s advice was not reasonable see 88_tc_1086 affd without published opinion 865_f2d_1264 5th cir affd sub nom 868_f2d_865 6th cir affd sub nom 864_f2d_93 9th cir affd per curiam without published opinion sub nom hatheway v commissioner 856_f2d_186 4th cir klieger v commissioner tcmemo_1992_734 petitioner claims that he did not know that gordon was financially interested in dickinson yet in signing the subscription agreement petitioner assumed that gordon was the purchaser representative and the offering memorandum clearly stated that dickinson would pay fees of purchaser representatives and selling commissions from the proceeds of the offering in an amount egqual to percent of the aggregate price --- - of the units the offering memorandum also identified gordon as special counsel to the general_partner and stated that dickinson could pay professional fees to gordon in an amount equal to percent of the aggregate price of the units at trial petitioner admitted that he did not pay gordon for investment advice and he described gordon as an attorney who put together investment deals of this sort under these circumstances we are unable to accept uncritically petitioner’s assertion that he did not realize that gordon was being compensated by dickinson at the very least petitioner should have known that gordon had a conflict of interest see addington v commissioner f 3d pincite petitioner also contends that he reasonably relied on the advice of kabeck his accountant and return preparer for reliance on professional advice to excuse a taxpayer from negligence the taxpayer must show that the professional had the requisite expertise as well as the knowledge of the pertinent facts to provide informed advice on the particular subject matter see 43_f3d_788 2d cir affg per curiam tcmemo_1993_621 goldman v commissioner supra freytag v commissioner supra a taxpayer may not reasonably rely on the advice of an accountant who knows nothing about the nontax business aspects of the contemplated venture see freytag v commissioner supra 85_tc_557 in the present cases kabeck read the offering memorandum however kabeck had no specialized knowledge or experience in plastics materials or plastics recycling and no specialized knowledge in valuing plastics recycling machines such as the sentinel eps recycler in view of kabeck’s lack of knowledge regarding either the nontax or business aspects of the dickinson investment petitioner’s alleged reliance on his accountant does not relieve petitioner of liability for the additions to tax for negligence see 205_f3d_54 2d cir petitioner also contends that he reasonably relied on his medical colleagues particularly krickstein however petitioner did not have any specific conversations with his colleagues about either dickinson or plastics recycling before making the investment indeed petitioner did not even think that his medical colleagues had any specialized knowledge in plastics recycling or in plastics recycling machines such as the sentinel eps recycler ' see addington v commissioner supra rather petitioner merely assumed that krickstein and other medical colleagues were investing in dickinson in short the perception that his colleagues were investing made petitioner want to it would appear that any knowledge that krickstein may have had about the dickinson transactions came from gordon see vojticek v commissioner tcmemo_1995_444 invest also petitioners rely on dyckman v commissioner tcmemo_1999_79 for the proposition that reliance on a trusted friend or adviser such as krickstein relieves a taxpayer from liability for negligence that case however is distinguishable from the present ones in dyckman we held for the taxpayers on the issue of negligence based on special and unusual circumstances including the taxpayers’ complete lack of sophistication in investment matters and the long-term special relationship of trust and friendship that existed between the taxpayers’ and their c p a also determinative was the fact that the taxpayers did not invest in order to obtain tax benefits rather their sole motivation was to provide for their retirement and they were not even aware that their investment was in a partnership designed to produce tax benefits further the taxpayers were not provided with any literature such as an offering letter or prospectus regarding their investment in contrast petitioner is a sophisticated investor and he possessed considerable investment experience at the time that he invested in dickinson moreover petitioner was aware that his investment in dickinson offered immediate tax benefits in excess of his investment indeed petitioner was not only influenced to invest in dickinson in order to obtain the promised tax benefits - -- he invested principally for that reason petitioner was also provided with a copy of the offering memorandum but chose not to read it in addition the trusted adviser in the present cases was nusholtz the attorney with whom petitioner had a long-standing professional relationship and whose judgment he respected and whose advice he valued although nusholtz did not read the offering memorandum he advised petitioner in no uncertain terms not to invest in any promotion offered by gordon for the foregoing reasons petitioners’ reliance on dyckman v commissioner supra is misplaced likewise petitioners’ reliance on zidanich v commissioner tcmemo_1995_382 is misplaced for essentially the same reasons petitioner also contends that he reasonably relied on the offering memorandum and the attachments thereto the short answer to this contention is that petitioner did not read all of the offering memorandum the record demonstrates that petitioner did not read all of the offering memorandum but only browsed through portions apparently choosing to ignore other portions the offering memorandum contained numerous caveats and warnings regarding the business and tax risks of the dickinson transactions a careful review of the offering memorandum especially the portion discussing the tax risks would have caused a prudent investor to -- - question the promised tax benefits we would certainly expect no less from a well-educated and sophisticated individual such as petitioner at the time that he invested in dickinson petitioner did not have any education or work experience in either plastics materials or plastics recycling nor did petitioner have any specialized knowledge about either the plastics industry in general or the sentinel eps recycler in particular nevertheless petitioner did not make any independent investigation of the fair_market_value of the recycler nor did he seek the advice of any expert in the plastics industry rather petitioner was content to rely on the offering memorandum however it is unreasonable for taxpayers to rely on the advice of someone who they should know has a conflict of interest addington v commissioner supra pincite see goldman v commissioner f 3d pincite 94_tc_637 affd without published opinion 956_f2d_274 cir affd in part without published opinion sub nom cowles v commissioner 949_f2d_401 cir aside from the cautionary language of the offering memorandum there were several factors that should have alerted petitioner to the fact that the sentinel eps recyclers were overvalued and that independent expert advice was therefore required thus for example the exorbitant cost of the - - recyclers ie dollar_figure for four recyclers should have made petitioner question their value furthermore as the offering memorandum advised the dickinson transactions would be executed simultaneously in what was essentially nothing other than a circular flow of payments made only through bookkeeping entries we are also convinced that petitioner invested in dickinson principally because the investment offered immediate tax benefits in excess of his dollar_figure investment thus the offering memorandum promised an investor who purchased a single partnership unit tax benefits in in the form of investment credits in the aggregate amount of dollar_figure and tax deductions ie a partnership loss in the amount of dollar_figure on their return petitioners actually claimed investment credits in the aggregate amount of dollar_figure and a partnership loss in the amount of dollar_figure these tax benefits served to reduce petitioners’ income_tax as reported on their return by dollar_figure through this reduction in tax petitioners realized a sum approximating percent of their investment in about months finally mention should be made of two plastics recycling cases that were decided after petitioners’ briefs were filed namely 223_f3d_1206 cir and 94_fsupp2d_838 e d mich -- - in thompson v united_states supra the court_of_appeals for the tenth circuit held that the district_court did not abuse its discretion in instructing the jury that reasonable good- faith reliance on the advice of a professional adviser constitutes a defense to negligence within the meaning of sec_6653 this holding served to uphold the jury’s verdict in favor of the taxpayers on the issue of negligence in thompson v united_states supra the government relied heavily on the unpublished opinion of the court_of_appeals for the tenth circuit in a similar plastics recycling case gilmore wilson constr co v commissioner 166_f3d_1221 cir affg estate of hogard v commissioner tcmemo_1997_ the court_of_appeals dismissed the government’s assertion that its holding in that case was dispositive of the issue before it in that case we reviewed the tax court’s factual determination made after a bench trial that the taxpayers were negligent here we consider the more limited question of whether a reliance instruction was warranted had we been presented with such a question in gilmore wilson we would likely have upheld the instruction see id at the evidence introduced both at trial and through stipulation presents a close question regarding whether taxpayers were negligent for this reason the government’s reliance on gilmore wilson is misplaced ithompson v united_states supra pincite fn ref omitted in the present cases we have considered petitioner’s contention regarding reliance however we have concluded based on the totality of the facts and circumstances presented at -- - trial that petitioners’ professed reliance on gordon kabeck krickstein and petitioner’s other medical colleagues was not reasonable accordingly we regard thompson v commissioner supra as distinguishable from the present cases in klein v united_states supra the district_court denied the government’s motion for summary_judgment on the issue of the taxpayers’ liability for additions to tax for negligence the district_court held that on the record before it the issue of negligence could not be decided as a matter of law but rather was an issue to be decided by the trier of fact in the present cases we have addressed the issue of negligence as an issue of fact which we have decided based on the totality of the facts and circumstances presented at trial thus klein v united_states supra is distinguishable from the present cases upon consideration of the entire record we hold that petitioners are liable for the additions to tax for negligence under sec_6653 and respondent is therefore sustained on this issue il sec_6621 additional interest sec_6621 formerly sec_6621 provides for additional interest in the form of an increased rate of interest e percent of the normal rate under sec_6601 on an underpayment_of_tax but only if such underpayment exceeds dollar_figure -- -- and is attributable to a tax-motivated transaction the increased rate of interest is effective with respect to interest accruing after date even though the transaction was entered into before that date see 85_tc_552 affd without published opinion 795_f2d_1005 2d cir sec_6621 was repealed by section b of the omnibus budget reconciliation act of publaw_101_ 103_stat_2399 effective with respect to returns the due_date for which is after date as indicated additional interest applies only if an underpayment_of_tax is attributable to a tax-motivated transaction the term tax-motivated transaction is defined in sec_6621 to include any valuation_overstatement within the meaning of sec_6659 see sec_6621 a or any sham or fraudulent transaction sec_6621 c a v there is no dispute in these cases that petitioners’ underpayment_of_tax for is attributable to tax-motivated transactions within the meaning of sec_6621 a likewise there is no dispute that petitioners paid the additional interest under sec_6621 that was assessed by respondent and that petitioners have the opportunity in the present cases to contest their liability for such interest pursuant to the court’s overpayment jurisdiction see sec_6512 97_tc_548 it is in -- - this context that petitioners contend that they are not liable for additional interest because assessment of additional interest under sec_6621 without prior opportunity to contest such assessment violates the due process clause of the fifth_amendment in order to address petitioners’ contention we need to step back and briefly review the unified_audit and litigation procedures that apply to tefra partnerships the tefra procedures in general the tax treatment of any partnership_item is determined at the partnership level pursuant to the tefra procedures the tefra procedures apply with respect toa partnership's taxable years beginning after date see 87_tc_1279 87_tc_783 partnership items include the partnership aggregate and each partner's share of items of income gain loss deduction or credit of the partnership and other_amounts determinable at the partnership level with respect to partnership assets investments transactions and operations necessary to enable the partnership or the partners to determine the allowable investment_credit see sec_6231 a sec_301 a -1 a vi a proced admin regs an affected_item is defined in sec_6231 as any item to the extent such item is affected by a partnership_item - al --- see 95_tc_209 the first type of affected_item is a computational adjustment made to record the change ina partner's tax_liability resulting from the proper treatment of a partnership_item sec_6231 white v commissioner supra once partnership level proceedings are completed respondent is permitted to assess a computational adjustment against a partner without issuing a notice_of_deficiency sec a n c f energy partners v commissio89_tc_741 maxwell v commissioner supra pincite n the second type of affected_item is one that is dependent on factual determinations to be made at the individual partner level see n c f energy partners v commissioner supra pincite section a a provides that the normal deficiency procedures apply to those affected items which require partner level determinations additions to tax for negligence and for valuation_overstatement are affected items requiring factual determinations at the individual partner level see n c f energy partners v commissioner supra pincite additional interest under sec_6621 is an affected_item 's see also sec_301 a -1t b temporary proced admin regs fed reg date which provides that a computational adjustment includes any interest due with respect to any underpayment or overpayment_of_tax attributable to adjustments to reflect properly the treatment of partnership items - -- because the determination of a taxpayer’s liability for such interest may require findings_of_fact peculiar to the particular taxpayer namely the amount of the taxpayer’s underpayment that is attributable to a tax-motivated transaction see n c f energy partners v commissioner supra pincite because the application of sec_6621 turns on matters that are specific to individual partners it follows that such interest constitutes an affected_item that cannot be reviewed in a partnership level proceeding see 97_tc_575 n c f energy partners v commissioner supra pincite tronically however a specific partner's liability for additional interest under sec_6621 normally cannot be raised in an affected items proceeding this rule first articulated in white v commissioner supra follows from a combined reading of sec_6211 a and e which together provide that interest computed under the increased rate under sec_6621 is not a deficiency within the meaning of sec_6211 because our authority in affected items proceedings derives from our jurisdiction to redetermine a deficiency under subchapter_b of chapter see sec a we generally have no authority to consider additional interest under sec_6621 in affected items proceedings see 95_tc_617 a narrow exception to this -- - rule applies if a taxpayer pays the additional interest and invokes our overpayment jurisdiction see sec_6512 97_tc_548 from the foregoing it is apparent that for taxable years governed by the tefra partnership procedures taxpayers do not have a prepayment forum within which to contest their liability for additional interest under sec_6621 where such interest has accrued on a tax_deficiency assessed as a computational adjustment following a partnership level proceeding see affiliated kquipment leasing ii v commissioner supra pincite it is this lack of a prepayment forum that petitioners view as violative of the due process clause of the fifth_amendment we begin by observing that once we decide that there is a tax-motivated transaction such as a valuation_overstatement or a sham or fraudulent transaction the determination of additional interest is largely mechanical see copeland v commissioner tcmemo_2000_181 see also 166_f3d_825 cir holding that if a transaction is tax- motivated within the meaning of sec_6621 the individual taxpayer-investor’s motive is irrelevant ‘6 by contrast where a tax_deficiency falls within our deficiency jurisdiction taxpayers may contest their liability for additional interest under sec_6621 before this court in the context of a deficiency action without first paying the interest see eg sec_6621 carroll v commissioner tcmemo_2000_184 finding the taxpayers liable for additional interest for the taxable_year - we think petitioners’ contention has been essentially answered by the court_of_appeals for the sixth circuit the circuit to which these cases are appealable see sec_7482 b a in 429_f2d_804 cir affg 52_tc_792 in that case the taxpayer filed a petition with this court contesting the assessment without the prior issuance of a notice_of_deficiency of an addition_to_tax under sec_6654 for failure to pay estimated_tax we granted the commissioner’s motion to dismiss for lack of jurisdiction holding that sec_6659 ’ did not require the issuance of a notice_of_deficiency for the particular addition involved in so holding we stated we are not aware of any case that holds that the assessment of a tax before the taxpayer is given his day in court is a denial of due process to the contrary see 283_us_589 prior to the establishment of the board_of_tax_appeals now the tax_court prepayment of the tax was a prerequisite to the right to test in court all taxes determined to be due by the commissioner of internal revenue johnston v commissioner t c pincite in affirming our action the court_of_appeals acknowledged that the payment of taxes as a precondition to sue for their return places a burden on the taxpayer id pincite however the court_of_appeals went on to hold that given the availability of a refund action such burden does not so deprive him of an sec_6659 has been renumbered several times in the current internal_revenue_code it appears as sec_6665 - -- effective determination and adjudication of his final tax_liability as to violate his fifth_amendment rights to ‘fundamental due process ’ id similarly in 441_f2d_1101 cir the court_of_appeals for the ninth circuit held that there was no denial of due process in requiring a taxpayer first to pay certain additions to tax and then to seek review of his liability in a refund proceeding further it is well settled that the right of the united_states to collect its internal revenue by summary administrative proceedings has long been settled where as here adequate opportunity is afforded for a later judicial determination of the legal rights summary proceedings to secure prompt performance of pecuniary obligations to the government have been consistently sustained 283_us_589 fn ref omitted and that the right of the united_states to exact immediate payment and to relegate the taxpayer to a suit for recovery is paramount id pincite in view of the foregoing we reject petitioners’ contention and we hold that there is no overpayment in petitioners’ income_tax for insofar as additional interest under sec_6621 c is concerned see sec_6601 iit conclusion petitioners have made other arguments that we have considered in reaching our decision to the extent that we have -- - not discussed those arguments we find them to be without merit to reflect our disposition of the disputed issues as well as petitioners’ concessions see supra note decisions will be entered for respondent
